DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-15 filed October 02, 2020 are currently pending. 
Priority
Acknowledgement is made of the continuation of Application 15075750, now abandoned. Application 15075750 is a continuation of Application 14284067, now U.S. Patent 9,320,808. Application 14284067 is a continuation of Application 13510555, now abandoned. Application 13510555 claims priority to U.S. Provisional Application 61262463 filed 11/18/2009. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (WO1998/037959 published 09/03/1998), in view of Heinrich (GB 1040783 published 1966) and Hreczuch et al (WO2003/027054 published 03/04/2003).
 Carpenter teaches the method of preparing reactive multi-armed polyethylene glycol reagents. Carpenter teaches stirring a slurry of pentaerythritol in an aprotic organic solution of diglyme, wherein the reaction is free from water.  Addition of a potassium base (potassium methoxide) to the pentaerythritol solution and heating to 135 °C, followed by the addition of an alkylene oxide (propylene oxide) resulted the formation of an isolated alkoxylatable oligamer. The excess propylene oxide was removed and the diglyme was removed by vacuum distillation (page 14, Example SE1).  
Carpenter subjects the pentaerythritol alkoxylate to further alkoxylation with ethylene oxide in the presence of potassium hydroxide. Said pentaerythritol alkoxylate is ethoxylated in the present of 0.48% wt. potassium hydroxide multiple times to yield a pentaerythritol alkoxylate with 158 ethylene oxide units. Following alkoxylation, Carpenter teaches reacting the multi-armed polyethylene glycol reagent with a reactive group (Dodecenylsuccinic anhydride) to yield the ester product (page 14, example SE1). 
 Regarding the limitation wherein Carpenter uses propylene oxide instead of ethylene oxide to generate the isolated alkoxylatable oligomer,  Carpenter teaches that a homopolymeric ethylene oxide chain is also a desirable chain (page 6 paragraph 3).  
Regarding the limitation wherein the aprotic solvent is substantially anhydrous, Carpenter teaches the use of solvents that are inert to alkoxylation conditions and remain liquid at process temperatures. Diglyme is a suitable organic solvent. Carpenter teaches that a portion or “heel” of the diglyme from the previous alkoxylation may be retained as the solvent for the next batch, so that the need to remove the solvent from the product rapidly diminishes (page 11 paragraph 3). Regarding the scope of claim 3, both the starting isolated alkoxylatable oligomer and the recovered alkoxylated polymeric product appear are soluble in diglyme as no precipitation occurs in the reaction (page 11, page 14). 
Lastly, regarding the molecular weight of the isolated alkoxylatable oligomer being between 500-3,000 dalton, Carpenter teaches that the compositions comprises a molecular weight of at least 4000 D and not more than 8000 D, which overlaps with the molecular weights of the isolated alkoxylatable oligomer and alkoxylated polymeric product (page 7 paragraph 3). Applicant is reminded of MPEP 2144.05 wherein 
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
  The difference between the presently claimed alkoxylation methodology and that of Carpenter is that Carpenter does not teach alkoxylation with ethylene oxide under anhydrous liquid phase conditions of less than 20 ppm water in step (b) and wherein the organic solvent is toluene. Carpenter also does not specifically teach wherein the resulting alkoxylated polymeric product comprises a purity of 92% wt. 
Heinrich teaches the alkoxylation polymerization of an alkylene oxide with an organic compound having 2-6 hydroxyl units, using catalytic alkali hydroxide base (1 mole alkali hydroxide per 4 OH-12 OH units). The alkoxylation occurs in an inert organic liquid solvent that forms an azeotrope with water, wherein the reaction is carried out to give removal of the water that is initially present (page 1 lines 20-45, page 1 line 70-page 2 lines 15). Heinrich teaches the elected pentaerythritol as the suitable starting material organic compound for the alkoxylation polymerization, and ethylene oxide as the alkoxylating agent (page 2 lines 30-45). Heinrich teaches that toluene is a preferred organic solvent for the reaction as it forms an azeotropic boiling mixture with water and can be removed (col. 2 lines 45-55). 
Heinrich exemplifies that the alkali metal hydroxide (NaOH, KOH) and the organic compound is heated in the solvent (toluene). The solvent is distilled off and any water present that is formed by the formation of alcoholate is removed azeotropically. The dried organic solvent is circulated back into the reaction mixture, the quantity being such that to ensure that the starting medium contains 5-30% wt. of solvent. When the quantity of water is removed, the alkylene oxide is slowly added at a constant excess being maintained, so that part of the alkylene oxide reacts with the alcoholate, and the excess alkylene oxide is distilled off during the reaction due to elevated temperature, so that excess alkylene oxide is kept in circulation. 
Regarding step (c) and (d), Heinrich teaches that further alkylene oxide is constantly supplied until a homogenously liquid starting medium results. Said starting medium now serves as starting material for polymerization with an alkylene oxide from above in a batch-wise or continuous process (page 2 lines 55-100, page 3 lines 15-120). The examiner has interpreted that batch-wise polymerization of the starting material above embodies subsequent polymerization of the isolated alkoxylatable oligomer in steps ©-(d) in the instant claims. 
Heinrich teaches isolating alkoxylated products with average molecular weights of 4000 similar to Carpenter above (page 3 lines 15-120, examples 1-2). Heinrich further teaches that the desired molecular weight range and degree of branching can be controlled via various techniques (introducing measured quantities of into the starting medium for continuous polymerization cycle at the desired point and quantities (page 2 lines 200-115). The polymers of the invention are distinguished by great purity, uniform molecular weight and a molecular weight of a known range (page 3 lines 1-10). 
Regarding the limitation of claim 3, Heinrich teaches that the alkoxylated material is present in a homogenous liquid starting medium comprising the anhydrous organic solvent toluene (page 2 lines 55-100). 
Regarding claim 6, toluene is taught as a preferred inert organic liquid solvent that forms an azeotrope with water, wherein the reaction is carried out to give removal of the water that is initially present. The solvent comprises 5-30% wt. of the reaction mixture, which overlaps with the amount found in claim 7 (page 1 lines 20-45, page 1 line 70-page 2 lines 15, examples 1-2).  
Regarding claims 8-9, Heinrich teaches alkoxylation in catalytic metal hydroxide (NaOH, KOH)  with 1 molar proportion of alkali metal hydroxide for each 4-12 hydroxyl groups in the organic compound (0.08-0.25 %, page 2 lines 10, page 2 lines 55-65, Examples 1-2).
Regarding claim 10, Heinrich exemplifies alkoxylations wherein the catalytic KOH is present in 2.3% wt. of the total reaction mixture (150 kg of 6257 kg of total reaction mixture, Example 3 page 3 lines 120-page 4 line 10). 
However, neither Carpenter nor Heinrich teach wherein the organic solvent in the liquid alkoxylation step comprises less than 20 ppm water. Further, neither Carpenter nor Heinrich teach isolation of a multi-armed polyethylene glycol polymer with an average molecular weight of 6000-80,000 Daltons, or in a purity of greater than 92%. 
 Hreczuch teaches the method of alkoxylation of a polyol in a catalytic amount of strong base in water-free environments. Hreczuch teaches that water in the solvent can result in the formation of undesired glycol, polyglycol and other oligomer side products that are not easily separated from the alkoxylated polyol scaffold (page 1 paragraph 4-5).  Hreczuch teaches that solvents such as aromatic hydrocarbons are suitable for the alkoxylation of alkylene oxides (oxiranes) with polyols as said solvents are inert to reacting with the alkylene oxide (page 1 paragraph 5 through page 2 paragraph 1).   Regarding steps (a)-(b): Hreczuch claims submitting the polyalcohols pentaerythritol or di-pentaerythritol with an oxirane (ethylene oxide) with catalytic potassium hydroxide (0.1%wt.), followed by isolation of the resulting alkoxylatable oligomer (step i-ii, claim 1, Examples 4 and 6). Hreczuch further teaches submitting the isolated alkoxylatable oligomer (step ii) with further oxirane (ethylene oxide) and catalytic base resulting in the claimed multi-armed polyethylene glycol polymeric product with 50 alkylene oxide (ethylene oxide) units (abstract, page 3, claims 1-6, 14, 20-26, 28-30 page 6-7 Examples 4 and 6). Hreczuch teaches that the purification of the pentaerythritol ethoxylate polymers, wherein purities of 99% are achieved, with less than 1% of the  monoethylene glycol, diethylene glycol or triethylene glycol product formed (Table 1, page 11).
Therefore, one of ordinary skill in the art prior to the time of the instant invention would have found it prima facie obvious to remove water in the inert solvent toluene in the alkoxylation reaction of ethylene oxide, pentaerythritol, azeotropic distilled toluene and KOH taught by Carpenter and Heinrich, in order to arrive at the claimed reaction conditions wherein the liquid phase comprises less than 20 ppm water in view of Hreczuch. Motivation to remove all water from the toluene reaction to level of below 20 ppm  logically flows from the fact that water in the solvent can result in the formation of undesired glycol, polyglycol and other oligomer side products that are not easily separated from the alkoxylated polyol scaffold. 
Secondly, one of ordinary skill in the art would have found it prima facie obvious to purify the multi-armed polyether polymer of Carpenter, Heinrich and Hreczuch to a purity of greater than 92%, with a reasonable and predictable expectation of success as purification of pentaerythritol ethoxylate polymers to purities of 99% was a well-established and routine technique in the art in view of Hreczuch.	
Regarding the limitation of claims 4 and 5, wherein the average n value for the alkoxylation of pentaerythritol in step (a) is within 2-3 standard deviations of each other, the combined teachings of Carpenter, Heinrich and Hreczuch render obvious the synthetic methodology of ethoxylation of a pentaerythritol scaffold under basic conditions in toluene resulting in an multi-armed polyethylene glycol with (n) units found in claim 1. Thus, the properties (such as all have values of n that are within 1-3 standard deviations of each other”) that accrue from a process step above are considered characteristic features of the claimed product.  MPEP 2112 discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on". In the present case, the burden is shifted to Applicant to prove that the synthetic methodology of ethoxylation of a pentaerythritol scaffold under basic conditions in toluene resulting in an multi-armed polyethylene glycol  does not result wherein all have values of n that are within 3 standard deviations of each other.
 
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Carpenter (WO1998/037959 published 09/03/1998), in view of Heinrich (GB 1040783 published 1966) and Hreczuch et al (WO2003/027054 published 03/04/2003) as applied to claims 1-13 above, in view of McManus (WO2007/011802 published 01/25/2007).
 As discussed above, the combination of Carpenter, Heinrich and Hreczuch render obvious the synthetic methodology of ethoxylation of a pentaerythritol scaffold under basic conditions in toluene with water concentration of less than 20 ppm,  resulting in an multi-armed polyethylene glycol reagent, followed by reacting the multi-armed polyethylene glycol reagent with a reactive group (Dodecenylsuccinic anhydride) to yield an ester product. 
However, the combination of Carpenter, Heinrich and Hreczuch do not specifically teach reacting the multi-armed polyethylene glycol reagent with the reactive group of an N-hydroxylsuccinimidyl ester group. Nor does the combination of Carpenter, Heinrich and Hreczuch teach conjugating the reactive ester product with a biologically active agent. 
 McManus teaches preparation of multi-armed branched polyol core molecules by alkoxylating branched polyols with ethylene oxide. McManus teaches that said multi-armed branched polyol structures are suitable for delivery of small therapeutic agents by conjugating said therapeutic agents to the core of the branched polyol in order to increase circulation time of the polymer bound drug, thereby reducing the dosing requirement (page 3 line 10-page 4 line 25).  McManus additionally teaches that the N-hydroxysuccinimidyl ester is a suitable functional group to incorporate into the pentaerythritol ethoxylate polymeric core (page 23 lines 25-35; page 67, pages 70-71).  
  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to conjugate a small therapeutic agent to the reactive ester product formed by the process of Carpenter, Heinrich and Hreczuch, in view of McManus as McManus teaches that said multi-armed branched polyol structures are desirable for delivery of small therapeutic agents in order to increase circulation time of the polymer bound drug, thereby reducing the dosing requirement. 
Secondly, said artisan would have found it prima facie obvious to substitute the reactive group of a dodecenylsuccinic anhydride in the methodology of Carpenter, Heinrich and Hreczuch, for an alternative reactive group, such as an N-hydroxysuccinimidyl ester group in view of McManus. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the present case, both the dodecenylsuccinic anhydride and the N-hydroxysuccininyl ester reactive agents were taught in the prior art as suitable reactive cores to conjugate to pentaerythritol ethoxylate compositions. Accordingly, said artisan would have readily predicted that the pentaerythritol ethoxylate polymeric scaffold prepared by the methodology of Carpenter, Heinrich and Hreczuch and further conjugated with an N-hydroxysuccinimidyl ester in view of McManus would have been a suitable polymer for conjugation with small therapeutic agents. 
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628